     Case 2:17-cv-00253-JAD-VCF Document 57
                                         54 Filed 05/27/20
                                                  05/01/20 Page 1 of 5



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Michael S. Kelley, Esq.
 3   Nevada Bar No. 10101
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     mkelley@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Trustee for HSI Asset
 7   Securitization Corporation Trust 2005-I1 Mortgage Pass-Through Certificates, Series 2005-I1

 8                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 9
10   DEUTSCHE BANK NATIONAL TRUST                         Case No.: 2:17-cv-00253-JAD-VCF
11   COMPANY, AS TRUSTEE FOR HSI ASSET
     SECURITIZATION CORPORATION TRUST
12   2005-I1 MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 2005-I1,                        STIPULATION AND ORDER FOR
13                                                        QUIET TITLE AND DISMISSAL
14                      Plaintiff,                        WITH PREJUDICE

15             vs.
16   REO INVESTMENT ADVISORS V, LLC,                            ECF Nos. 54, 56
17   VISCAYA HOMEOWNERS ASSOCIATION;

18                      Defendants.
19            Plaintiff, Deutsche Bank National Trust Company, as Trustee for HSI Asset
20   Securitization Corporation Trust 2005-I1 Mortgage Pass-Through Certificates, Series 2005-I1
21   (“Deutsche Bank”), Defendant, REO Investments Advisors V, LLC (“REO”), and Defendant,
22   Viscaya Homeowners Association (“Viscaya”) (collectively, the “Parties”), by and through their
23   undersigned attorneys hereby stipulate and agree as follows:
24            1.        The real property which is the subject of this case is commonly known as 5509
25   Riverwood Court, Las Vegas, Nevada 89149, APN: 125-33-511-030 (the “Property”).
26            2.        On or about August 29, 2005, Cynthia L. Bryan (“Borrower”), executed a
27   $352,400 note (“Note”) in favor of New Century Mortgage Corporation, secured by a deed of
28   trust encumbering the Property, which was recorded on September 7, 2005 in the Official



     4836-5428-4208.2                             Page 1 of 5
     Case 2:17-cv-00253-JAD-VCF Document 57
                                         54 Filed 05/27/20
                                                  05/01/20 Page 2 of 5




 1   Records of Clark County, Nevada as Book and Instrument No. 20050907-0005603 (“Deed of
 2   Trust”).
 3            3.        On July 20, 2011, due to delinquent homeowner’s association assessments, a
 4   Notice of Delinquent Assessment (Lien) was recorded against the Property as Book and
 5   Instrument No. 201107200001323 in the Clark County Recorder’s Office on behalf of Viscaya.
 6            4.        On April 13, 2012, a Notice of Default and Election to Sell Under Homeowners
 7   Association Lien was recorded against the Property as Book and Instrument No.
 8   201204130001284 in the Clark County Recorder’s Office on behalf of Viscaya.
 9            5.        On November 18, 2014, a Notice of Trustee’s Sale was recorded against the
10   Property as Book and Instrument No. 20141118-0001448 in the Clark County Recorder’s Office
11   on behalf of Viscaya.
12            6.        On December 17, 2014, a non-judicial foreclosure sale occurred whereby REO
13   acquired the Property for $152,000.00. On January 13, 2015, a Trustee’s Deed Upon Sale was
14   recorded as Book and Instrument No. 20150113-0000030 in the Clark County Recorder’s Office.
15            7.        On January 30, 2017, this action was commenced.
16            8.        The Parties have now come to a resolution regarding their respective claims and
17   interests in the Property.
18            9.        The Parties have executed a settlement agreement, the terms of which are
19   confidential, but under which Deutsche Bank agrees to forego all right, title and interest in the
20   Property and to disclaim its interest thereto, for agreed-upon consideration.
21            10.       By virtue of the settlement and Deutsche Bank’s disclaimer, title to the Property is
22   and hereafter shall be vested in REO, free and clear of all right, title and interest claimed by
23   Deutsche Bank, its successors and assigns, under the Deed of Trust. The Court may enter an
24   order to this effect. Notwithstanding the foregoing, the Property shall remain bound and subject
25   to any and all covenants, conditions, restrictions, and reservations of rights of the governing
26   association(s) and amendments thereto, as well as any and all easements, rights-of-way, and
27   mineral restrictions of record. In addition, the settlement does not in any form or manner
28   preclude Viscaya from collecting future assessments, fines, fees, and/or other costs assessed or



     4836-5428-4208.2                               Page 2 of 5
     Case 2:17-cv-00253-JAD-VCF Document 57
                                         54 Filed 05/27/20
                                                  05/01/20 Page 3 of 5




 1   from enforcing its ongoing lien rights on the Property under NRS Chapter 116, the Governing
 2   Documents, and Nevada law.
 3              11.     All other claims asserted by or against any of the Parties hereto shall be dismissed
 4   with prejudice.
 5              12.     Nothing in this stipulation should be construed as intended to benefit any other
 6   party not identified as the Parties hereto, and in particular, shall not constitute a waiver or
 7   relinquishment of any claims by Deutsche Bank or its successors against the Borrower.
 8              13.     Each Party shall bear its own fees and costs incurred in this litigation and
 9   settlement.
10              IT IS HEREBY STIPULATED AND AGREED that judgment for quiet title shall be
11   granted in favor of REO;
12              IT IS FURTHER STIPULATED AND AGREED that the above-referenced matter,
13   including all remaining claims for relief thereto, by and between all Parties, shall be dismissed
14   with prejudice;
15              IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and
16   Order is intended to be, or will be, construed as an admission of the claims or defenses of the
17   Parties;
18              IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is in
19   no way intended to impair the rights of Deutsche Bank and its successor (or any of its authorized
20   agents, investors, affiliates, predecessors, successors, and assigns) to pursue any and all remedies
21   against the Borrowers, as defined in the Note, that they may have relating to the Note, including
22   the right to sue the Borrowers for any deficiency judgment;
23              IT IS FURTHER STIPULATED AND AGREED that each party shall bear its own
24   attorney’s fees and costs; and
25   ///
26   ///
27   ///
28



     4836-5428-4208.2                               Page 3 of 5
     Case 2:17-cv-00253-JAD-VCF Document 57
                                         54 Filed 05/27/20
                                                  05/01/20 Page 4 of 5




 1            IT IS FURTHER STIPULATED AND AGREED that a copy of this Stipulation and
 2   Order for Quiet Title and Dismissal With Prejudice may be recorded with the Clark County
 3   Recorder.
 4            IT IS SO STIPULATED.
 5
 6
      WRIGHT, FINLAY & ZAK, LLP                              THE WRIGHT LAW GROUP, P.C.
 7
 8    /s/ Michael S. Kelley, Esq.                            /s/ John Henry Wright, Esq.
 9    Robert A. Riether, Esq.                                John Henry Wright, Esq.
      Nevada Bar No.12076                                    Nevada Bar No. 6182
10    Michael S. Kelley, Esq.                                Christopher B. Phillips, Esq.
      Nevada Bar No. 10101                                   Nevada Bar No. 14600
11    7785 W. Sahara Ave., Suite 200                         2340 Paseo Del Prado, Suite D-305
12    Las Vegas, NV 89117                                    Las Vegas, Nevada 89102
      Attorneys for Plaintiff, Deutsche Bank National        Attorneys for Defendant, REO Investment
13    Trust Company, as Trustee for HSI Asset                Advisors V, LLC
      Securitization Corporation Trust 2005-I1
14    Mortgage Pass-Through Certificates, Series
15    2005-I1

16    LEWIS BRISBOIS BISGAARD & SMITH
      LLP
17
18    /s/ Marc S. Cwik, Esq.
      Marc S. Cwik, Esq.
19    Nevada Bar No. 006946
      Adam J. Pernsteiner, Esq.
20
      Nevada Bar No. 07862
21    6385 S. Rainbow Boulevard, Suite 600
      Las Vegas, Nevada 89118
22    Attorneys for Defendant Viscaya Homeowners
      Association
23
24
25
26
27
28



     4836-5428-4208.2                          Page 4 of 5
     Case 2:17-cv-00253-JAD-VCF Document 57
                                         54 Filed 05/27/20
                                                  05/01/20 Page 5 of 5




 1                                                  ORDER
 2            Basedonupon
             Based         the foregoing
                      the parties'           Stipulation
                                   stipulation [ECF No. by
                                                         54] and between
                                                             and good causethe parties, and good cause
                                                                             appearing,
 3   appearing,
              IT IS HEREBY ORDERED that final judgment on the parties' competing quiet-title
 4    claims IT
              is entered
                  IS SO in  favor of REO
                         ORDERED       that Investments
                                             judgment forAdvisors
                                                             quiet titleV,shall
                                                                           LLC;beITgranted
                                                                                     IS FURTHER
                                                                                            in favor of REO
      DECLARED that REO Investments Advisors V, LLC owns the property known as 5509
 5   Investments    Advisors
      Riverwood Court,    LasV, LLC;Nevada
                              Vegas,  and      89149, APN: 125-33-511-030, free and clear of the Deed
 6    of TrustITrecorded on September
                  IS FURTHER            7, 2005,that
                                  ORDERED         in the
                                                     the Official  Records ofmatter,
                                                          above-referenced      Clark County,
                                                                                      includingNevada, as
                                                                                                all remaining
      Book and Instrument No. 20050907-0005603; and all other claims by and between all parties
 7   claims for relief thereto,
      are DISMISSED             by and between
                         with prejudice,         all Parties,
                                          each party   to bearshall be dismissed
                                                               its own             with prejudice.
                                                                        fees and costs.
 8          IT IS SO ORDERED.
             The Clerk of Court is directed to ENTER JUDGMENT accordingly, grant [ECF No.
 9   56] the ex parte motion to remove attorney Dana Jonathon Nitz, Esq. from the service list; and
     CLOSE THIS CASE.
10                                               IT IS SO ORDERED:
11                                                  _______________________________________
12                                                  UNITED STATES DISTRICT COURT JUDGE

13                                                             5-27-2020
                                                    DATED: ______________________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     4836-5428-4208.2                             Page 5 of 5
